Exhibit 10.16

THIRD AMENDMENT

TO

PURCHASE AND SALE AGREEMENT

 

 

THIS THIRD AMENDMENT TO PURCHASE AND SALE AGREEMENT (herein called this
“Amendment”) is made and entered into to be effective as of the 12th day of
March, 2019, by and between 99 Evergreen, LLC, a New Jersey limited liability
company (“Seller”), and SST IV Acquisitions, LLC, a Delaware limited liability
company (“Purchaser”).

 

W I T N E S S E T H:

 

WHEREAS, Seller and Purchaser heretofore entered into that certain Purchase and
Sale Agreement dated effective as of December 17, 2018 (as amended by (i) First
Amendment to Purchase and Sale Agreement dated as of January 11, 2019, and (ii)
Second Amendment to Purchase and Sale Agreement dated as of February 19, 2019
(the “Second Amendment”), herein collectively called the “Contract”), respecting
certain property located at 856-882 Frelinghuysen Avenue, Newark, New Jersey
07114; and

 

WHEREAS, Seller and Purchaser desire to modify the Contract in certain respects,
all as more particularly set forth below.

 

NOW, THEREFORE, for and in consideration of the foregoing premises, and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto do hereby agree as follows:

 

1.Moving Company Lease.  The “Moving Company Lease” (as defined in the
Contract), a copy of which is attached as Exhibit “H” to the Second Amendment,
is hereby modified to provide that the “Tenant” thereunder shall be Flat Rate
Long Distance, Inc., a New York corporation.  Additionally, Seller agrees to
cause Flat Rate Movers, Ltd., a New Jersey limited partnership, to execute and
deliver to Purchaser at Closing a Guaranty with respect to the Moving Company
Lease, in form attached hereto as Exhibit “A” and incorporated herein.

 

2.Miscellaneous.  

 

(a)Seller and Purchaser hereby ratify the Contract in accordance with its terms,
as modified hereby.

 

(b)To the extent not otherwise defined herein, all capitalized terms used in
this Amendment shall have the meanings ascribed to them in the Contract.

 

(c)This Amendment shall be binding upon the parties hereto and their respective
successors and permitted assigns.

 

(d)This Amendment may be executed in a number of identical counterparts.  If so
executed, each of such counterparts shall be deemed an original for all
purposes, and such counterparts shall, collectively, constitute one agreement.

 

 

--------------------------------------------------------------------------------

(e)For purposes of this Amendment, signatures delivered by facsimile or
electronic mail shall be as binding as originals upon the parties so signing and
delivering.

 

(f)In the event of a conflict between the terms of this Amendment and the terms
of the Contract, the terms of this Amendment shall control.

 

(g)The captions and headings used in this Amendment are for convenience only and
do not in any way restrict, modify or amplify the terms of this Amendment or the
Contract.

 

 

 

 

 

[Remainder of page intentionally left blank and signature page to follow]

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

 

SELLER:

 

 

 

99 Evergreen, LLC, a New Jersey limited liability company

 

 

 

 

 

 

By:

 

/s/ Sharone Ben-Harosh

Name:

 

Sharone Ben-Harosh

Title:

 

President

 

 

 

 

 

 

PURCHASER:

 

 

 

SST IV Acquisitions, LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

 

/s/ H. Michael Schwartz

Name:

 

H. Michael Schwartz

Title:

 

Chief Executive Officer

 

 

 

 